Citation Nr: 1046275	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-18 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a left ankle disorder.

2.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant






ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1982 to July 1985.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2008 rating decision of a Department of 
Veterans Affairs (VA), Regional Office (RO), which denied the 
above claim.

In April 2010, the Veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge presided.  
A transcript of the hearing has been associated with the 
Veteran's claims file.

The issue of service connection for a left ankle disorder on the 
merits is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

1.  Service connection for a left ankle disorder was denied by 
the RO in a rating decision dated in November 1985, and the 
Veteran did not perfect a substantive appeal.

2.  By rating action dated in June 2007, the RO determined that 
new and material evidence had not been received to reopen the 
claim of service connection for a left ankle disorder.


3.  Evidence submitted since the June 2007 RO decision which 
determined that new and material evidence had not been received 
to reopen the claim of service connection for a left ankle 
disorder relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2007 RO decision which determined that new and 
material evidence had not been received to reopen the claim of 
service connection for a left ankle disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2010).

2.  The additional evidence received since the June 2007 rating 
decision of the RO, which determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a left ankle disorder, is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the appellant, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board is taking favorable action as to 
the claim to reopen for service connection for a left ankle 
disorder.  As such, any deficient notice for that claim is not 
prejudicial to the Veteran.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Reopening a claim for service connection for a left ankle 
disorder

The Veteran is seeking service connection for a left ankle 
disorder.  Because the Veteran did not submit a substantive 
appeal to the November 1985 decision of the RO which denied 
service connection for a left ankle disorder, that determination 
became final based on the evidence then of record.  However, if 
new and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claims.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. Brown, 7 
Vet. App. 216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).

Thereafter, in June 2007, the RO determined that new and material 
evidence had not been received to reopen the claim of service 
connection for a left ankle disorder.  The Veteran did not appeal 
that decision, and it became final.  At that time of the 
decision, the evidence of record included the Veteran's service 
treatment records which were negative of any treatment for 
symptoms associated with a left ankle disorder.  In this regard, 
the service treatment records did show that in September 1984 and 
November 1984 the Veteran was treated for injuries to the right 
ankle, however, there is no indication in any of the records that 
there was an injury to the left ankle.

Subsequent to service, a VA examination report dated in September 
1985 shows that the Veteran reported experiencing several severe 
sprains in both ankles during his period of active service.  He 
added that his left ankle had been placed in a cast for a severe 
ankle sprain.  The assessment was ligamentous laxity of both 
ankles on inversion with minimal symptoms at this time.

In its November 1985 decision, the RO determined that there was 
no evidence of left ankle symptoms or findings shown by the 
service treatment records.  As such, service connection for a 
left ankle disorder was denied.

Subsequent to the November 1985 RO decision, VA outpatient 
treatment records dated from December 2002 to August 2006 show 
intermittent treatment for reported left ankle pain.

A VA examination report dated in April 2007 shows that the 
Veteran's right ankle disorder was evaluated, however, there are 
no findings reported as to the left ankle.

In June 2007, the RO determined that new and material evidence 
had not been received to reopen the claim of service connection 
for a left ankle disorder.   The RO determined that the 
additional evidence of record since November 1985 showed 
continued treatment for a left ankle disorder, but it did not 
establish a relationship between the left ankle disorder and the 
Veteran's period of active service.  The Veteran did not appeal 
that decision, and it became final.  

In October 2005, the Veteran submitted a claim to reopen his 
previously finally denied claim for service connection for a left 
ankle disorder.  In support of his claim, he submitted VA 
outpatient treatment records dated from January 2008 to October 
2008 which made intermittent references to the left ankle 
disorder, to include an assessment of left ankle osteoarthritis.

Private hospital treatment records dated from September 2008 to 
October 2008 show that the Veteran underwent reconstructive 
ligament surgery of the left ankle.

Private outpatient treatment records from J. T. M., M.D., dated 
from September 2008 to February 2009 show that the Veteran was 
treated intermittently for symptoms associated with his left 
ankle disorder.  In September 2009, the Veteran provided a 
history of injuring his left ankle while playing basketball 
during his period of active service in 1985.  He added that his 
symptoms had continued to increase ever since.  The impression 
was chronic ankle instability, both the lateral ankle ligaments 
and deltoid; degenerative joint disease of the ankle; multiple 
loose bodies in the left ankle; and peroneal tendonitis, possible 
peroneal tendon tear.

A private medical record from Dr. M., dated in March 2010, shows 
that the Veteran was followed one year and four months post ankle 
ligament reconstruction.  The impression was degenerative joint 
disease of the left ankle and superficial peroneal nerve 
neuropraxia.  Dr. M. opined that the Veteran's arthritis was 
related to the multiple ankle sprains that he had, and repetitive 
injuries to the ankle dating back to the time of his military 
service.

During his April 2010 video conference hearing, the Veteran 
indicated that he had injured his left ankle while playing 
basketball in November 1984.  He indicated that he was treated at 
the base Army hospital.  He also asserted that his service 
treatment records incorrectly identified his injury as being to 
the right ankle instead of the left ankle which had actually been 
the one that was injured.

In light of the foregoing, the Board finds that new and material 
evidence has been submitted to reopen the claim of entitlement to 
service connection for a left ankle disorder.  The above evidence 
bears directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the Veteran's claim.  The additional medical 
evidence of record since the June 2007 RO decision suggests a 
factual basis that could potentially warrant an allowance of 
service connection for a left ankle disorder.  In this regard, 
the Veteran's testimony as to the onset of his disability, 
coupled with the March 2010 opinion of Dr. M., suggests that his 
left ankle disorder may be etiologically related to his period of 
active service.  Thus, the claim is reopened.


ORDER

New and material evidence having been received, the claim of 
service connection for a left ankle disorder is reopened, and to 
this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim of service connection for a left 
ankle disorder, the Board must now adjudicate the issue on the 
merits.  As indicated above, service connection requires evidence 
of a current disability; evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence, or in 
certain circumstances, lay evidence, of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson, 12 Vet. App. at 253; see also Davidson, 581 F.3d at 
1316.

As noted above, the Veteran's service treatment records 
demonstrate that the Veteran was treated for a right ankle injury 
in service in September 1984 and November 1984.  While there is 
no service treatment record showing treatment for a left ankle 
injury, the Veteran has consistently reported that he also 
sustained a left ankle injury during his period of active 
service.  

During his September 1985 VA examination, conducted only four 
months following his separation from service, he reported 
experiencing several severe sprains in both ankles during 
service, and that the left ankle had been placed in a cast.  The 
assessment was ligamentous laxity of both ankles on inversion 
with minimal symptoms at this time.

In March 2010, Dr. M. opined that the Veteran's arthritis was 
related to the multiple ankle sprains that he had, and to 
repetitive injuries to the ankle dating back to the time of his 
military service.

The Veteran has consistently described that he had injured his 
left knee during his period of active service and that he has had 
symptoms associated thereto ever since.  This was reiterated 
during his April 2010 video conference hearing.

In this regard, his lay assertions may serve to support a claim 
for service connection when they relate to the occurrence of 
events that are observable to a lay person.  See 38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support the existence of a disability 
even when not corroborated by contemporaneous medical evidence). 
The evidence confirms that the Veteran currently has a left ankle 
disorder, and the Veteran was diagnosed with ligamentous laxity 
of the left ankle only four months following separation from 
service.

Based on the above evidence, the Board concludes that a VA 
examination is necessary before appellate review may proceed.  On 
remand, the Veteran should be scheduled for a VA examination 
addressing the etiology and/or onset of any left ankle disorder 
found on examination.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall also afford the Veteran 
a VA examination before an appropriate 
specialist(s) regarding his claim of service 
connection for a left ankle disorder. The 
claims file and a copy of this Remand must be 
provided to the examining physician. 

The examining physician is directed to 
determine whether the Veteran currently has a 
left ankle disability.  If the Veteran is 
found to have a left ankle disability, the 
examiner shall provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that this 
condition is manifested as a result of the 
Veteran's period of active service.

The examiner is directed to make specific 
reference to the service treatment records, 
the September 1985 VA examination report, and 
the March 2010 opinion of Dr. M.

In doing so, the examiner should acknowledge 
the Veteran's competent report of the onset 
and continuity of symptomatology.  Any 
opinions expressed must be accompanied by a 
complete rationale.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


